DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 09/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-3 and 5-20 is/are pending in the application.
Claim(s) 8, 12, and 14-17 was/were withdrawn from consideration.
Claim(s) 4 is/are canceled in the reply filed on 09/20/2021.
Claim(s) 1-3, 5-7, 9-11, 13, and 18-20 is/are examined on the merits.
Response to Arguments
Examiner notes that Applicant’s amendment necessitated the new ground(s) of rejection.
With respect to the claim rejection(s) under 35 U.S.C. § 102/103, applicant’s arguments filed 09/20/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the second catheter resists tension and remains coupled to the coupler without being compressed onto the coupler by any locking member”) are not recited in the rejected claim(s) 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

In response to Applicant’s arguments that the claimed catheter replacement procedure is different than the catheter replacement procedure of Phillips, the arguments are not found persuasive. First, claim 1 recites “wherein during a catheter replacement procedure to replace the first catheter with the second catheter, 
the coupler is configured to provide sufficient tensile strength to avoid parting from the first and second catheters and 
the second catheter resists tension to decouple the second catheter from the coupler, 
such that the coupling between the first and second catheters is maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient” which are considered to be intended use recitations. The recitations do not add structure to the catheter exchange system and are not given patentable weight. See MPEP §§ 2114 (II) and 2115. Second, the taught coupler and second catheter maintain 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 101, applicant canceled claim 4. Thus, the claim rejection(s) under 35 U.S.C. § 101 of claim 4 is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5-7, 9-11, 13, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 recites “the coupler is configured to provide sufficient tensile strength to avoid parting” which is indefinite. The term “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification how much tensile strength is considered as “sufficient”. The limitation has been examined below as best understood.
Claim(s) 2-3, 5-7, 9-11, 13, and 18-20 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 18, lines 8-9 recites “the catheter resists tension to decouple from the coupler, such that the coupling between the first and second catheters is maintained” which is indefinite. There is not sufficient antecedent basis for “first and second catheters” in the claim(s). Is the claimed “first and second catheters” same or different from the “catheter” introduced earlier? The limitation has been examined below as best understood.
Claim(s) 19-20 is/are rejected as being dependent from claim 18 and therefor including all the limitation thereof.

Claim Interpretation
Claim 1 recites “wherein during a catheter replacement procedure to replace the first catheter with the second catheter, 
the coupler is configured to provide sufficient tensile strength to avoid parting from the first and second catheters and 
the second catheter resists tension to decouple the second catheter from the coupler, 
such that the coupling between the first and second catheters is maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient” which are considered to be intended use recitations. The recitations do not add structure to the catheter exchange system and are not given patentable weight. See MPEP §§ 2114 (II) and 2115.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human Claim 1 recites “the coupling between the first and second catheters is maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient” in lines 19-21, which positively claims human body. Examiner recommends Applicant to change the claimed limitation to -- the coupling between the first and second catheters is configured to be maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 13, 18, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Phillips (US PGPUB 20190290896) as evidenced by Gelfand (US PGPUB 20050192638).
As evidenced by Gelfand, implantable drug delivery device with catheter is implanted under skin and through a renal pelvis/renal arteries and veins (¶0045).
Regarding claim 1, Phillips discloses a catheter exchange system (Abstract, ¶0029 and Figs. 1A-C), comprising:
a second catheter (a second catheter 20: ¶0030 and Figs. 1A-C) comprising:
a tubular body (see annotated Fig. 1C below) having a first end and a second end (see annotated Fig. 1C below); and
a lumen extending from the first end of the tubular body to the second end of the tubular body (see annotated Fig. 1C below); and

    PNG
    media_image1.png
    472
    955
    media_image1.png
    Greyscale

a coupler (a locking catheter splice assembly 100: ¶0031 and Figs. 1A-C) comprising:
a body having a first end and a second end (a multi-stage barb fitting 200 having a first end and a second end: ¶0031 and see annotated Fig. 1A below); and

    PNG
    media_image2.png
    684
    853
    media_image2.png
    Greyscale


wherein the coupler (100) is configured to couple to a first catheter (a first catheter 10) and the second catheter (Figs. 1A-C) by coupling the first end of the coupler to the first catheter (¶0030, 0036-0037 and Figs. 1A-C) and coupling the second end of the coupler to the second catheter (¶0030, 0036-0037 and Figs. 1A-C).
Claim 1 recites “wherein during a catheter replacement procedure to replace the first catheter with the second catheter, 
the coupler is configured to provide sufficient tensile strength to avoid parting from the first and second catheters and 
the second catheter resists tension to decouple the second catheter from the coupler, 
such that the coupling between the first and second catheters is maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient” which are considered to be intended use recitations. Applicant is setting forth the intend use of the claimed system, which does not add patentable weight to the structural limitations of the system (See MPEP §§ 2114 (II) and 2115). In addition, the taught coupler is/are capable of providing sufficient tensile strength to avoid parting from the first and second catheters (¶0002-0005, 0026 and 0037) and the taught second 
In addition, the catheters of Phillips are used with implantable drug delivery device (¶0027-0028), wherein implantable drug delivery device with catheters is known for implanting under skin and through a renal pelvis/renal arteries and veins, as evidenced by ¶0045 of Gelfand. Thus, the coupling between the catheters 10 and 20 is capable of being configured to be maintained as the coupler is pulled through a first insertion site on a skin of a patient, through a renal pelvis of the patient, and through a second insertion site on the skin of the patient.
Regarding claim 2, Phillips discloses all the limitations as discussed above for claim 1.
Phillips further discloses wherein the first end of the coupler is coupled to the first catheter by inserting the first end of the coupler into a lumen of the first catheter (¶0035 and Figs. 1B-C).
Regarding claim 3, Phillips discloses all the limitations as discussed above for claim 2.
Phillips further discloses wherein the second end of the coupler is coupled to the second catheter by inserting the second end of the coupler into the lumen of the second catheter (¶0035 and Figs. 1B-C).
Regarding claim 5, Phillips discloses all the limitations as discussed above for claim 1.
Phillips further discloses wherein the coupler further comprises at least two barbs at the first end (100 comprises a “first set of barbs 201” on the first end including at least 
Regarding claim 13, Phillips discloses all the limitations as discussed above for claim 1.
Phillips further implicitly discloses that the coupler is pre-coupled to the second catheter (100 is capable of being pre-coupled to the second catheter before they are coupled to the first catheter: ¶0029, 0031, and Fig. 1A). See MPEP §§ 2112.01 (I), 2114 (I)-(II), and 2115.
Regarding claim 18, Phillips discloses a catheter kit comprising:
a catheter (a catheter 10: ¶0030 and Figs. 1A-C) that includes a lumen extending from a first end to a second end of the catheter (see annotated Fig. 1C above); and
a coupler (a locking catheter splice assembly 100: ¶0031 and Figs. 1A-C) that includes barbs disposed at least at a first end and a second end of the coupler (100 comprises a set of first barbs 201 and second barbs 202 disposed at its first end and second end: ¶0032, Figs. 1A-2A, and see annotated Fig. 1A above).
wherein the coupler (100) is configured to be coupled to the catheter (Figs. 1A-C), and 
wherein the coupler is configured to provide sufficient tensile strength to avoid parting from the catheter (the coupler 100 is capable of providing sufficient tensile strength to avoid parting from the catheter via interlocking: ¶0037) and the catheter resists tension to decouple from the coupler (the catheter 10/20 is capable of resisting tension to decouple from the coupler: ¶0037), …

Regarding claim 20, Phillips discloses all the limitations as discussed above for claim 18.
Phillips further implicitly discloses that the coupler is pre-coupled to the catheter (100 is capable of being pre-coupled to the second catheter before they are coupled to the first catheter: ¶0029, 0031, and Fig. 1A). See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Claim(s) 6-7 is/are rejected under 35 U.S.C 103 as being unpatentable over Phillips in view of Callahan (US PGPUB 20080125696).
Regarding claim 6, Phillips discloses all the limitations as discussed above for claim 1.

Phillips further discloses that the body of the coupler is made of various materials, depending upon the types of catheters (¶0043), however, Phillips is silent in regard to wherein the central body portion is flexible. 
In an analogous art for being directed to solve the same problem, removing fluid from a body cavity, Callahan discloses an aspiration instrument including an elongated member 14 (Abstract, Figs. 1-2, and 9). Callahan further discloses that an elongated member 14 including an adjustable portion 28 formed of flexible polymeric material (¶0024) for the benefits of allowing for movement in multiple dimensions such as extension or retraction or bending (¶0004). From these teachings, a person having ordinary skill in the art would have recognized/deduced that making connectors/couplers flexible yields the predictable result of facilitating insertion and allowing for movement in multiple dimensions such as extension, compression or bending.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Phillips by making the central body portion of the coupler flexible, similar to that disclosed by Callahan, in order to facilitate insertion and allow for movement in multiple dimensions such as extension, compression or bending, as suggested in ¶0004 of Callahan, and as it has been held that the use of known technique to yield predictable result and that the selection of a known 
Regarding claim 7, Phillips in view of Callahan discloses all the limitations as discussed above for claim 6.
Phillips further discloses wherein the central body portion includes a plurality of slots disposed in the body of the coupler (see annotated Fig. 1A above).
Claim(s) 9, 10 and 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Phillips, as applied to claim 1 above, in view of Ring (US PGPUB 20100076410) and/or House (US PGPUB 20100312227).
Regarding claim 9, Phillips discloses all the limitations as discussed above for claim 1.
Phillips is silent in regard to the system further comprising a coupler handle.
In the same field of endeavor, catheter connectors (Abstract), Ring discloses a connector assembly 108 including a connector 110. Ring further discloses a coupler handle (strain relief element 112/114 including protrusions 156/158 for enabling/enhancing gripping: ¶0042, 0052, Figs. 3-6, and 10), wherein the coupler handle is configured to grip a coupler and enable a user to insert the coupler into a lumen of the catheter (112/114 is capable of gripping/engaging a connector 110 and allowing a user to insert the connector 110 into a lumen of catheter 104/106: ¶0052-0054, Figs. 3, and 10). 
In the same field of endeavor, catheters (Abstract), House discloses a coupler handle (a catheter advancement device 100) coupled to a catheter 120 (¶0033 and Fig. 1). House further discloses that the catheter advancement device 100 comprises handles 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a catheter advancement device with handles to insert the coupler into one of a lumen of the first catheter and the lumen of the second catheter yields the predictable result of providing gripping for users and applying pressure to insert the coupler into the lumen of the catheter.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Phillips by incorporating a coupler handle, similar to that disclosed by Ring and/or House, in order to provide gripping for users and applying pressure to insert the coupler into the lumen of the catheter, as suggested in ¶0052-0054 of Ring and/or ¶0034 of House, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 10, Phillips in view of Ring and/or House discloses all the limitations as discussed above for claim 9.
Phillips in view of Ring and/or House is silent in regard to wherein the coupler handle disengages from the coupler with a force less than an amount of force to remove the coupler from one of the lumen of the first catheter and the lumen of the second catheter. 
However, since the taught coupler handle and the claimed coupler handle are patentably indistinct in terms of structure, the taught coupler handle is considered/expected to be capable of disengaging from the coupler with a force less than 
Furthermore, Ring discloses/suggests to enable engagement or disengagement of coupler handle 114 from the coupler 110 without removing the coupler 110 from the lumen of the first catheter 104 (¶0052-0054, Figs. 3, and 10) and to enable engagement/ disengagement of coupler handle 114 from the coupler 110 without removing the coupler 110 from the lumen of the second catheter 106 (Figs. 15-16). 
In addition, House further discloses to enable engagement/disengagement of coupler handle 110 from the catheter (¶0036).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that configuring the coupler handle to disengage from the coupler with a force less than an amount of force required to remove the coupler from one of the lumen of the first catheter and the lumen of the second catheter yields the predictable result of enabling disengagement of coupler handle from the coupler without removing the coupler from the lumen of the catheter.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Phillips in view of Ring and/or House by configuring the coupler handle, similar to that disclosed by Ring and/or House, in order to enable disengagement of coupler handle from the coupler without removing the coupler from the lumen of the catheter, as suggested in ¶0052-0054 of Ring and/or in ¶0036 of House, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
claim 19, Phillips discloses all the limitations as discussed above for claim 18.
Phillips is silent in regard to the system further comprising a coupler handle.
Ring discloses a coupler handle (strain relief element 112/114 including protrusions 156/158 for enabling/enhancing gripping: ¶0042, 0052, Figs. 3-6 and 10), wherein the coupler handle is configured to grip a coupler and enable a user to insert the coupler into a lumen of a catheter (112/114 is capable of gripping/engaging a connector 110 and allowing a user to insert the connector 110 into a lumen of catheter 104/106: ¶0052-0054, Figs. 3, and 10). 
Furthermore, Ring discloses/suggests to enable engagement or disengagement of coupler handle 114 from the coupler 110 without removing the coupler 110 from the lumen of the first catheter 104 (¶0052-0054, Figs. 3, and 10) and to enable engagement/ disengagement of coupler handle 114 from the coupler 110 without removing the coupler 110 from the lumen of the second catheter 106 (Figs. 15-16). 
In addition, House discloses that a coupler handle (a catheter advancement device 100) comprises handles 104 (¶0034) for the benefits of providing gripping and applying pressure to insert the catheter (¶0034). House further discloses to enable engagement/disengagement of the coupler handle 110 from the catheter (¶0036).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that configuring the coupler handle to be detached from the coupler with a predetermined amount of force yields the predictable result of enabling disengagement of coupler handle from the coupler without removing the coupler from the lumen of the catheter.
 from the coupler without removing the coupler from the lumen of the catheter, as suggested in ¶0052-0054 of Ring and/or ¶0036 of House, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). In addition, since the taught coupler handle and the claimed coupler handle are patentably indistinct in terms of structure, the taught coupler handle is considered/expected to be capable of detaching from the coupler with a predetermined amount of force. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115.
Claim(s) 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Phillips in view of House, as applied to claim 9 above, and further in view of Helm (US PGPUB 20160158523) and/or King (US PGPUB 20180153552).
Regarding claim 11, Phillips in view of House discloses all the limitations as discussed above for claim 9.
Phillips does not disclose wherein the coupler handle includes a plurality of arms that extend from the coupler handle to grip the barbs of the coupler, and wherein each arm includes a lug that engages with the barbs of the coupler.
House further discloses that the coupler handle (200) includes a plurality of arms (212/216/202: ¶0037) that extend from the coupler handle (Fig. 2), and therefore capable of gripping the barbs of the coupler. See MPEP §§ 2112.01 (I), 2114 I-II, and 2115. In addition, House further discloses wherein each arm (202/216/202) includes a lug (each of the arms 216 includes a curve portion and each of the arms 212 has gripping surface: 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Phillips in view of House by incorporating a coupler handle, similar to that disclosed by House, in order to provide gripping for users and applying pressure to insert the coupler into the lumen of the catheter, as suggested in ¶0034 of House.
Phillips in view of House is silent in regard to a snap fit formed between the coupler handle and the coupler.
In an analogous art, devices for sealing a catheter insertion site to maintain sterility, Helm discloses mounting handles/dressing assemblies and kits for creating a sterile sealed environment around a catheter insertion site. Helm further disclose a snap-fit connection suitable for engaging between a handle and a coupler (¶0182, 0186 and Figs. 22A-F).
In the same field of endeavor, a coupler for coupling catheter with a capsule of a clip assembly, King discloses a system for treating tissue including a clip assembly, a catheter and a control member (Abstract). King further discloses a technique of engaging a distal end of the catheter into the coupler by snap-fitting which is suitable for engaging barbs (¶0041, 0059 and Figs. 5-6).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a snap-fit connection between the arms of the coupler handle and the barbs of the coupler by providing grooves/lugs on the arms of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Phillips in view of House by incorporating a snap-fit connection, similar to that disclosed by Helm and/or King, motivated by the desires to enhance securing the coupler in position and to speed up connection/disconnection process, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Durkin (US PGPUB 20080021415) discloses a barb connector comprising a handle/gripping portion including slots to facilitate its insertion/handling (Abstract, ¶0092 and Figs. 2-4). 
Miraki (US PAT 5549554) discloses a dual headed exchange catheter assembly comprising a tubular elongate central body and barbed connecting members (accompanying text and Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781